FILE COPY




  BRIAN QUINN
   Chief Justice                Court of Appeals                                   VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice                     Seventh District of Texas                      MAILING ADDRESS:
PATRICK A. PIRTLE               Potter County Courts Building                      P. O. Box 9540
      Justice                                                                        79105-9540
                                  501 S. Fillmore, Suite 2-A
 JUDY C. PARKER
     Justice                     Amarillo, Texas 79101-2449                        (806) 342-2650
                                www.txcourts.gov/7thcoa.aspx

                                    November 30, 2017

Isaac J. Adams                                  Peter Smythe
#0865209                                        PETER SMYTHE, P.C.
Tarrant County Jail                             777 Main Street, Suite 600
100 North Lamar                                 Fort Worth, TX 76102
Fort Worth, TX 76196                            * DELIVERED VIA E-MAIL *

Debra Ann Windsor
Assistant Criminal District Attorney
401 West Belknap Street
Fort Worth, TX 76196
* DELIVERED VIA E-MAIL *

RE:    Case Numbers: 07-16-00372-CR, 07-16-00373-CR, 07-16-00374-CR
       Trial Court Case Numbers: 1414530D, 1409243D, 1414529D
Style: Isaac J. Adams v. The State of Texas

Dear Mr. Adams and Counsel:
      The Court this day issued an opinion and judgment in the captioned causes.
TEX. R. APP. P. 48.
        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.
                                                   Very truly yours,

                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:      Honorable Ruben Gonzalez, Jr. (DELIVERED VIA E-MAIL)
          Administrative Judge (DELIVERED VIA E-MAIL)
          Thomas A. Wilder (DELIVERED VIA E-MAIL)